

116 HRES 901 IH: Recognizing and celebrating the 200th anniversary of the entry of Maine into the Union as the 23d State.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 901IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Pingree (for herself and Mr. Golden) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing and celebrating the 200th anniversary of the entry of Maine into the Union as the 23d State.Whereas the place now known as Maine is Wabanaki homeland, and is currently home to vibrant indigenous cultures and communities;Whereas Maine was a District of Massachusetts, 1 of the 13 original colonies of the United States;Whereas, by 1820, people living in Maine had built a thriving economy that included farming, forestry, fishing, and shipbuilding industries;Whereas, in March 1820, Congress and President James Monroe approved the Missouri Compromise, authorizing the establishment of the State of Maine and making it the 23d State of the United States;Whereas Maine is characterized by its hardworking, altruistic, and independent people, and its strong community spirit;Whereas the State motto, Dirigo, Latin for I lead, reflects the trailblazing nature of the State of Maine and its 1.3 million inhabitants;Whereas Maine has one of the highest numbers of veterans per capita in the United States and is the home of the Nation’s first veterans’ hospital, Togus;Whereas the State contributes greatly to our national defense through the Portsmouth Naval Shipyard, Bath Iron Works, Pratt & Whitney, and numerous other suppliers and installations whose skilled employees are a vital asset to our country;Whereas distinguished statesmen from the State of Maine include William King, Joshua Chamberlain, Hannibal Hamlin, Margaret Chase Smith, and Edmund Muskie;Whereas Maine is known as The Pine Tree State and Vacationland for its extensive forests and spectacular scenery that draw millions of visitors every year;Whereas the majestic beauty of Mount Katahdin, one of New England’s highest peaks and the northern terminus of the Appalachian Trail, and other unspoiled natural treasures beckon outdoor enthusiasts;Whereas Maine’s rugged coastline and vibrant fall foliage are showcased in particular splendor in Acadia National Park, 1 of the 10 most visited national parks in the country;Whereas the pristine Atlantic waters off Maine’s coast support fishermen and women as well as the iconic lobster industry, which is the Nation’s most valuable fishery and has become known worldwide as a standard of seafood excellence;Whereas Maine is the most forested State in the country, with a long history of pulp and paper production and an exciting recent turn towards innovation and diversification of forest products;Whereas the fertile soils of northern and eastern Maine have helped farmers produce the best potatoes and wild blueberries for generations and have supported the increase of organic agriculture operations;Whereas, March 15, 2020, marks the 200th anniversary of the attainment of statehood by Maine; andWhereas that bicentennial is a monumental occasion to celebrate and commemorate the achievements of the great State of Maine: Now, therefore, be it That the House recognizes and celebrates the 200th anniversary of the entry of Maine into the Union as the 23d State.